Citation Nr: 1234290	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-44 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for pelvic adhesive disease (PAD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Hager, Counsel





INTRODUCTION

The Veteran served on active duty from August 1987 to October 1995.

This case comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection for PAD and assigned a noncompensable rating effective the October 25, 2007, date of claim.  The Veteran timely appealed the assigned rating.

In August 2009, the RO increased the rating to 10 percent, also effective October 25, 2007, resulting in the issue on appeal being entitlement to an initial rating higher than 10 percent for PAD.  In May 2011, the Board remanded the claim for additional development, specifically a new VA examination.

The Board has reviewed the Virtual VA and the physical claims files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's PAD is rated under 38 C.F.R. § 4.116, DC 7699-7614.  All gynecological disabilities rated under DCs 7610 through 7615, however, are evaluated under a General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs ("general rating formula").  Under the general rating formula, a noncompensable rating is assigned for gynecological disability with symptoms that do not require continuous treatment.  A 10 percent rating is assigned for gynecological disability with symptoms that require continuous treatment.  The maximum schedular rating of 30 percent is assigned for gynecological disability with symptoms not controlled by continuous treatment.

In its May 2011 remand, the Board noted that the Veteran had two VA examinations which address the severity of her PAD, in March 2008 and August 2009, and that ratings are assigned under DC 7615 based on whether symptoms are controlled by continuous treatment.  The Board also noted that the Veteran had received some continual treatment for the manifestations of her PAD, including medication for pain.  Given that the prior examinations and treatment records did not indicate what treatment was prescribed to combat all of the symptoms of the PAD or the extent of the success of the treatment, the Board instructed that the Veteran be afforded a new VA gynecological examination to determine the extent of treatments for PAD and their effectiveness.

The examination took place in June 2011.  The examiner reviewed the claims file and gave an extensive narrative history of her PAD symptoms, including operations and treatment.  He noted that on April 2, 2010, a Dr. "J.H." performed a Nova Sure endometrial ablation for bad periods, and that none of the treatments prior to this endometrial ablation were effective, but this procedure "seems to have made her current pelvic pain better so the answer is the [PAD] is responsive to her current treatment."  The June 2011 VA examiner's statement indicates that symptoms were not controlled prior to the April 2, 2010, endometrial ablation but they were controlled as a result of that procedure.  Significantly, however, a copy of the report of this procedure does not appear to be in either the physical or Virtual VA claims file.  The VA examiner indicated that he reviewed the claims file, but it is possible that he reviewed some of the medical records on VA's database containing computerized medical records of VA patients.  Without reviewing this document, the Board cannot review this very significant conclusion of the June 2011 VA examiner.  A remand is therefore necessary to obtain this document and any other outstanding treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the April 2, 2010, report of an endometrial ablation performed by Dr. J.H., and any other outstanding treatment records.

2.  Then, review any additional evidence and readjudicate the claim.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


